Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant [X] Filed by a party other than the registrant [ ] Check the appropriate box: [ ] Preliminary proxy statement [ ] Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) [X] Definitive proxy statement [ ] Definitive additional materials [ ] Soliciting material pursuant to §240.14a-12 Horizon Financial Corp. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of filing fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A [ ] Fee paid previously with preliminary materials: N/A [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: N/A (2) Form, schedule or registration statement no.: N/A (3) Filing party: N/A (4) Date filed: N/A June 20, Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Horizon Financial Corp. to be held at the Fox Hall, 3985 Bennett Drive, Bellingham, Washington, on Tuesday, July 22, 2008 at 1:00 p.m., Pacific Time. The attached Notice of Annual Meeting of Shareholders and Proxy Statement describe the formal business to be transacted at the meeting.During the meeting, we will also report on our operations.Our directors and officers, as well as a representative of Moss Adams LLP, will be present to respond to any questions you may have. Please sign, date and return the enclosed proxy card.If you attend the meeting and vote your shares at the meeting, please note the following: 1. If you are a shareholder of record and you have physical possession of your stock certificates, you may vote in person even if you have voted by proxy previously. 2. If your shares are held by a brokerage firm or other nominee, and you want to vote in person at the meeting, please contact your broker or agent for a "Legal Proxy" from your brokerage firm and bring the Legal Proxy to the meeting for voting.Without the Legal Proxy, you will not be able to vote in person at the meeting. We sincerely appreciate your continued interest in and support of Horizon Financial Corp. and Horizon Bank. Sincerely, /s/ V. Lawrence Evans V. Lawrence Evans Chairman of the Board HORIZON
